       6:18-cv-00125-RAW Document 64 Filed in ED/OK on 03/05/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA


ZACHARY ROWELL, AS SPECIAL
ADMINISTRATOR IN THE MATTER OF THE
ESTATE OF MARVIN A. ROWELL, AND
INDIVIDUALLY,                                           CASE 18-CV-125-RAW

       Plaintiff,

-v.-

BOARD OF COUNTY COMMISSIONERS OF
MUSKOGEE COUNTY, OKLAHOMA, ET.AL.,


       Defendants.



                                  NOTICE OF DEPOSITION


 To:    Jacob Slay
        c/o Collins, Zorn & Wagner, P.C.
        429 N.E. 50th Street, Second Floor
        Oklahoma City, OK 73105

        Please take notice that, pursuant to Fed R. Civ, P.30(a)(1) and Fed. R. Civ.P.30(b)(1),

 Plaintiff, Zachary Rowell, by and through his attorneys of record, Stanley D. Monroe, Stanley D.

 Monroe, P.C. and James A. McAuliff, will take the deposition upon oral examination of

 Jacob Slay.

        The deposition will take place on March 28, 2019, at 10:00 A.M. at the offices of

 the Muskogee Board of County Commissioners, 400 W. Broadway, Muskogee, Oklahoma.

 The deposition will take place before an officer authorized to administer oaths/ videographer,

 and will continue from day to day until completed.
     6:18-cv-00125-RAW Document 64 Filed in ED/OK on 03/05/19 Page 2 of 2



                                                   Respectfully submitted,
                                                   STANLEY D. MONROE, P.C.

                                                   By: /s/ Stanley D. Monroe

                                                   Stanley D. Monroe, OBA # 6305
                                                   15 West 6th Street, Suite 2112
                                                   Tulsa, Oklahoma 74119
                                                   (918) 592-1144 Telephone
                                                   (918) 592-1149 Facsimile

                                                   and

                                                   James A. McCauliff
                                                   1515 South Denver
                                                   Tulsa, OK 74119-3889



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of March, 2019, I electronically transmitted the
foregoing document to the Clerk of the Court using the ECF System for filing and transmittal of
a Notice of Electronic Filing to the following ECF registrants:

Andy Artus           cw@czwlaw.com
Stephen R. Palmer    srp@czwlaw.com
Taylor M. Tyler      tmt@czwlaw.com
Carson Smith         csmith@piercecouch.com


                                                   /s/ Stanley D. Monroe
                                                   Stanley D. Monroe




                                              2
